Citation Nr: 1716440	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent prior to August 16, 2012, and in excess of 70 percent prior to September 26, 2015, for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

By way of brief procedural history, the Veteran filed an increased rating claim for his PTSD disability on March 14, 2008.  The June 2008 rating decision continued a 30 percent rating and the Veteran timely appealed that determination.  During the pendency of the appeal, a November 2012 rating decision increased the disability rating for PTSD from 30 percent to 70 percent, effective from August 16, 2012; thereafter, a September 2016 rating decision increased the disability rating from 70 percent to 100 percent, effective from September 26, 2015.  The Board notes that 100 percent is the highest schedular rating assigned for the disability.  However, the increased rating claim remains before the Board for the period(s) prior to September 26, 2015. See AB v. Brown, 6 Vet. App. 35 (1993) (indicating it is presumed he is seeking the highest possible ratings for these disabilities unless and until he expressly indicates otherwise).

The Veteran appeared before the undersigned for a Travel Board hearing in January 2012; a transcript of that proceeding has been associated with the electronic claims file. 

The Board previously remanded this claim in July 2012 and August 2015 for further development of the record.


FINDINGS OF FACT

1. In January 2016, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issue of entitlement to a TDIU.

2. For the period prior to August 16, 2012, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood; total occupational and social impairment has not been demonstrated or approximated for any portion of the appeal period prior to September 26, 2015.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU by the Veteran have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a disability rating of 70 percent, but no higher, for service-connected PTSD have been met prior to August 16, 2012. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

3. The criteria for the assignment of a disability rating in excess of 70 percent for the service-connected PTSD have not been met or approximated for any portion of the appeal period prior September 26, 2015. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met. See April 2008 VCAA.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007). 

As indicated, this case was previously remanded.  The Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-4. (1999).

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

A review of the claims folder shows that the Board previously determined that the issue of entitlement to a TDIU had been raised, assumed jurisdiction over it, and remanded it for additional development. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, in a statement, received in January 2016, the Veteran stated that he wanted to withdraw the issue of entitlement to a TDIU. See also Veteran's representative's cover letter, dated in January 2016.

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above. It is dismissed.  The issue of entitlement to higher ratings for PTSD, however, remains on appeal.

II. Increased Ratings - PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under the General Rating Formula, 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130. 

A 70 evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. Id.

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Furthermore, as the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ...requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126 (a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2. 

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-4).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.

Factual Background

The Veteran underwent a VA C&P PTSD examination in May 2008.  He reported an exaggerated startle response to sudden loud noises; paranoia (sleeping about four hours per night but waking up approximately four times to check things); chronic problems sleeping; hearing vague voices; and decreased concentration.  The Veteran was currently employed and reported no lost time from work.  There was no increase in his social impairment.  He stated that he had always been a loner and preferred to be by himself.  He stated that he had one close friend.  He endorsed marital problems, but noted that they were attempting to work things out.  He enjoyed fishing with his wife.  The examiner summarized that the Veteran appeared to be functioning adequately in his employment; that he assumed the routine responsibilities for his own self-care; that he was working on his family role as a husband; that his physical health was good; that his social and interpersonal relationships were limited to his family and one close friend; and that he had some solitary recreational and leisure pursuits that were enjoyable to him.  

Mental status revealed that there was no impairment of thought processes or ability to communicate.  His thought processes were linear, logical and goal-directed.  With respect to hallucinations, the examiner noted that the Veteran had nonpsychotic auditory hallucinations in that he reported hearing a muffled sound when it was quiet or occasionally during the day.  Homicidal and suicidal thought/ideations were absent.  He was oriented.  His long term memory was intact.  With respect to short term memory impairment, he reported difficulty concentrating and recalling non-important items.  No obsessive or ritualistic behaviors were noted.  Speech was normal.  He denied panic attacks.  He reported anxiety in stressful situations and felt that he was depressed as a result of his PTSD.  There was no impaired impulse control.  There was some sleep impairment. 

The examiner stated that his PTSD symptoms occurred on a daily basis and were mild to moderate in severity.  The examiner also noted that it was difficult to separate his PTSD symptoms from the symptoms and signs of his antisocial personality disorder.  A GAF score of 55 was assigned based on moderate symptoms and moderate difficulties in social or occupational functioning (i.e., he had few friends and had conflicts with peers coworkers and his spouse).  The examiner stated that there was "no evidence that I can determine that indicates that his condition has worsened" since the last examination.  The examiner also opined that the PTSD did not require the continuous use of medication and that his symptoms were not severe enough to interfere with his occupational and social functioning at that time.   

A July 2008 VA Psychiatry Evaluation reflects that the Veteran presented with transient suicidal ideation in the setting of an argument with his wife.  He stated that he had entertained thoughts of suicide and even went so far as to look at one of his shotguns.  He admitted to ongoing and chronic symptoms of PTSD, including re-experiencing (intrusive thoughts and flashbacks) and hypervigilance (checking behaviors increased startle).  He had affective instability, frequently becoming angry over small things.  He also complained of hearing two to three voices of mixed male and female genders who spoke unintelligibly.  He was currently working (i.e., installing doors) but endorsed a rocky employment history after the Army due to his inability to get along well with co-workers.  Objectively, he was well-groomed and cooperative, with appropriate eye contact and speech pattern.  The clinician noted that he was at an elevated chronic risk given his PTSD symptoms and financial/marital distress.  He was not, however, an imminent risk to self or others and did not meet the criteria for involuntary admission.  A GAF score of 50 was assigned.

A July 2008 VA Telephone Note indicated that the Veteran was extremely angry and complained of vague auditory hallucinations and muffled voices.  There were no signs of psychosis.  Thoughts were logical and goal directed.  He was fully oriented.  His mood was dysthymic.  He refused treatment at that time, stating that he felt the military was the only place he fit in.  He cited to another recent job loss.  He stated that he was more concerned at the present time about potentially losing his wife and house due to unemployement.  He denied homicidal and/or suicidal ideation.  

An October 2008 VA Risk Assessment for Violence noted that the Veteran had been referred by the PMDB following a report by a provider that the patient had made veiled threats about a VA staff member.  The Veteran appeared very impulsive with little or no modulation between what he thought and what he said.  He reported that his coworkers often joked about him "going off someday and shooting the place up."  When asked about weapons, the Veteran became more animated and discussed with some detail about the two handguns, two shotguns, and the sniper rifle that he owned.  He reported difficulty sleeping and hearing Afghanis talking down stairs - i.e., vague voices with no particular message.  Dynamic risk factors for violence included substance abuse, PTSD, impulsivity, labile affect, sleep disturbance, auditory hallucinations, poor medication compliance, propensity to energize self through escalating self talk, psychosocial stressors of financial problems and marital problems, and chronic pain.  The long-term risk for significant violence was noted as moderate given the stated risk factors.  The examiner noted that the risk would likely be lowered if the Veteran engaged in a treatment plan to address his PTSD symptoms.  

A November 2008 VA Social Work note reflected that the Veteran was currently employed but that he had problems getting along with his supervisor ("I want to fly over his desk and knock his teeth out").  He also admitted to continuing marital conflict.  He reported that he had one close friend.  Mental status examination revealed coherent, logical, and goal directed thoughts; no loose associations; and no flight of ideas.  He denied current suicidal ideations, but admitted to homicidal ideations.  His insight was fair and judgment was intact.  Symptoms included auditory hallucinations (voices were both male and female and talking about him, not to him; he denied command hallucinations), paranoid ideation, nightmares, difficulty sleeping, difficulty concentrating, anxiety, low energy/low motivation, fair appetite, hypervigilance, exaggerated startle response, increased irritability, and intrusive thoughts.  With respect to homicidal ideations, he stated, "people just piss me off," but reported that he never acted on these thoughts "because I'm not that stupid."  The diagnosis was PTSD.  A GAF score of 60 was assigned. 

A December 2008 VA Psychiatry Note reflects that the Veteran presented requesting medication for his anger.  He reported that he often became angry and aggressive and wanted to hit his supervisors (but stated that he knew better).  He stated that he needed the job and was unwilling to risk losing due to an altercation with his supervisor.  He endorsed a long history of impulsivity, fighting, and irritability.  He admitted to having several guns in his house, but refused to give them up as they offered an outlet in the form of hunting.  A GAF score of 55 was assigned. 

In his April 2009 VA Form 9, the Veteran reported that his symptoms, including anger, memory, and attention span had worsened.  He stated that his work hours did not allow him to attend normal VA PTSD classes.  He believed his PTSD should be rated as at least 50 percent disabling. 

A Request for Employment Information in Connection with Claim for Disability Benefits reflects that the Veteran was employed as a corrections officer from September 2009 to December 2011 and that the reason for termination was "involuntary termination."  

VA Psychiatry Notes date from 2010 to 2012 reflect ongoing treatment for PTSD with GAF scores ranging from 55 to 60.  

During the January 2012 Board hearing, the Veteran endorsed marital conflict, anger problems, anxiety attacks, and problems getting along with co-workers (stated he was recently fired).  He stated that he had one friend with whom he spoke on the phone every once in a while.  He stated that he goes to the shooting range "not really so much for fun, but to protect my family." 

The Veteran underwent another VA C&P PTSD examination in August 2012.  Diagnoses of PTSD and personality disorder NOS were provided.  The examiner stated that there was too much overlapping of symptomatology to differentiate what symptoms were attributable to each diagnosis.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The Veteran was married and currently employed.  He stated that he was doing in well in his job performance but argued a lot with co-workers.  Current symptoms included depressed mood; anxiety, suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names/recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work or a worklike setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; and impaired impulse control.  In addition, the Veteran reported that he was regarded as an irritable and angry person.  He also endorsed depressed mood with trouble falling and staying asleep (sleeps 4-5 hours and wakes up a lot).  His interest and concentration were poor and he stated that his memory was not good.  He had very few friends; avoided crowds; and his marriage was not good.  He stated that he has held many jobs and gets fired or he quits due to his anger issues and he has a lot of trouble getting along with people.  A GAF score of 55 was assigned. 

A December 2012 VA Psychiatry Note reflected that the Veteran was recently fired from another job due to "conflict with people after a good manager quit."  He was currently employed in an oilfield pipeline position.  He denied any other negative or suicidal thoughts.  He reported having no other recent symptoms or concerns.  

A Request for Employment Information In Connection With Claim For Disability Benefits indicated that the Veteran had been employed as a safety superintendent, from October 2013 to April 2014, and that he was terminated because he "would not follow instructions" and he had "many complaints about job performance." 

Another Request for Employment Information In Connection With Claim For Disability Benefits indicated that the Veteran had been employed as a plumber, from February 2015 to May 2015, and that he was terminated because he violated the company's policies.

A July 2013 VA Psychiatry Note reflected that the Veteran was in a physical altercation at work but was able to keep his job.  He denied having any suicidal or homicidal ideations.  Judgement and insight were fair.  A GAF of 55 was assigned. 

A December 2014 VA Psychiatric Note reflected passive suicidal ideation.  Otherwise, the Veteran was forward thinking, married, had hope for a job offer and was future oriented.  

A PTSD DBQ was completed on September 26, 2015, the date upon which the 100 percent rating became effective.  The pertinent diagnosis was PTSD.  Total occupational and social impairment was noted.  

Discussion 

The Veteran seeks ratings in excess of 30 percent prior to August 16, 2012, and in excess of 70 percent prior to September 26, 2015, for PTSD.  Again, a 100 percent schedular rating is in effect as of September 26, 2015.  His claim for an increased rating was received in March 2008.  

After a review of the record, the Board finds that the impact of the Veteran's service-connected PTSD on his occupational and social functioning more nearly approximates the degree of impairment contemplated for a 70 percent rating for the period prior to August 16, 2012. See 38 C.F.R. § 4.7 (2016).  This is especially so given the Veteran's well-documented struggles with adapting to work in a civilian capacity; intermittent conflicts with supervisors; an inability to maintain employment with any one employer on a consistent or long-term basis (i.e., frequent job loss/changes); transient suicidal ideation; ongoing marital conflict and difficulties establishing other relationships/friendships; and GAF scores ranging from 50 to 60 (i.e., reflecting moderate to serious symptomatology).  

The Board has also considered the Veteran's entitlement to a 100 percent disability rating for any portion of the appeal period prior to September 26, 2015; however, upon review, there is no indication of total occupational and social impairment. 

In this regard, the Board acknowledges that the Veteran frequently changed jobs and reported difficulties getting along with co-workers and supervisors due to his PTSD symptomatology.  However, for the majority of the appeal period (prior to September 26, 2015), the Veteran remained employed and VA examiners in 2008 and 2012 noted only "moderate" occupational impairment resulting in an "occasional" decrease in work efficiency due to PTSD symptoms. See July 2008 VA Examination Report (noting that his PTSD symptoms were not severe enough to interfere with his occupational functioning at that time); see also August 2012 VA Examination Report (noting that the Veteran was doing well in his job performance but argued a lot with co-workers).  Based on the foregoing, total occupational impairment has not been demonstrated prior to September 26, 2015.

Likewise, there is no evidence that the Veteran's PTSD resulted in total social impairment for the period prior to September 26, 2015.  Specifically, while the Veteran's PTSD resulted in isolation and a decreased sense of enjoyment in activities, he still maintained contact with at least one close friend and reported that he enjoyed hunting and fishing on occasion.  As the Veteran has been able to maintain some social relationships/activities, a total social impairment has not been demonstrated prior to September 26, 2015. 

In short, the frequency, severity, and duration of the Veteran's PTSD symptoms described above more closely approximate the criteria for the 70 percent rating the Board is assigning prior to August 16, 2012 (and the 70 percent rating that is already in effect prior to September 26, 2015).  Overall, the Veteran has not demonstrated a level of impairment consistent with the 100 percent criteria, nor have the Veteran's symptoms caused total occupational and social functioning as referenced by the criteria in the 100 percent evaluation. Mauerhan, supra; Vazquez-Claudio, supra. 

In so finding, the Board acknowledges the Veteran's occasional complaints of vague auditory voices (or, non-command, non-psychotic hallucinations).  Persistent delusions or hallucinations are specifically contemplated by the 100 percent rating criteria.  In this regard, the Veteran described hearing voices occasionally throughout the day and/or when quiet on VA examination in 2008.  However, in March 2010, August 2010, April 2011, June 2011, and February 2012 VA Psychiatry Notes, the Veteran expressly denied having hallucinations.  He also denied hallucinations on VA examination in August 2012.  In short, these reported incidents of auditory voices/non-command hallucinations simply do not manifest with the severity, frequency, and duration consistent with persistent delusions or hallucinations. (Emphasis added). 

Further, although the Veteran endorsed suicidal ideation on approximately two occasions and expressed desires to engage in physical altercation(s) with his supervisor(s) (see, e.g., December 2008 VA Psychiatry Note), he has never been described by VA psychiatrists or mental health clinicians as a persistent danger to hurting himself or others.  In fact, the Veteran stated that he "knew better" than to engage in an altercation with his supervisor, that he wished to maintain his job, and that he would never act on such thoughts. See November 2008 and December 2008 VA Psychiatry Notes.  In short, these reported incidents of suicidal ideation and thoughts of doing physical harm to others simply do not manifest with the severity, frequency, and duration consistent with a persistent danger of hurting self or others (Emphasis added).

The Board also notes that the Veteran does not appear to endorse any of the other symptomatology described in the criteria for a 100 percent rating.  For example, the record does not reflect, and the Veteran has not described, a gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.

Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met for any portion of the appeal period prior to September 26, 2015.  

In summary, based on the evidence of record, the Board finds that the frequency, severity, and duration of the PTSD symptomatology reported by the Veteran and documented in the record is more reflective of occupational and social impairment consistent with the 70 percent rating being assigned for the period prior to August 16, 2012.  However, the evidence of record does not support symptoms of such frequency, severity or duration to warrant a rating in excess of 70 percent for any portion of the appeal period prior to September 26, 2015. 

Lastly, in its prior remands, the Board determined that it had jurisdiction over the TDIU issue, and remanded the claim for additional development.  However, in January 2016, the Veteran specifically withdrew his claim for a TDIU.  In this decision, the Board has dismissed this claim.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. See also Rice v. Shinseki, 22 Vet. App. 447. 

      (CONTINUED ON NEXT PAGE)



ORDER

The issue of entitlement to a TDIU is dismissed.

An increased disability evaluation of 70 percent, but no higher, is granted prior to August 16, 2012, for the service-connected PTSD, subject to controlling regulations applicable to the payment of monetary benefits. 

An increased disability rating in excess of 70 percent for the service-connected PTSD, for any period prior to September 26, 2015, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


